Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought by Ellen Kell as administratrix of the estate of-James T. Kell, deceased. It appearing from allegations of claimant that the said deceased was employed as an antomobile investigator for the State of Illinois; that while in the performance of his duties on State Highway Boute No. 2 North of DuQuoin, Illinois, and while passing an automobile the motorcycle on which he was riding collided with a telephone pole causing his left leg to be broken and internal injuries from which he died on July 26th, 1929, the accident happening on July 24th, 1929. There appears to be no contradiction that said Kell sustained the injuries complained of while in the employ of the.State of Illinois and that his mother, the complaining administratrix was dependent upon him for support. Therefore the only question to be considered is the amount of an award. There appears to be no objection as to this contention on the part of the defendant and it would appear‘that the Workmen’s Compensation Act would prevail. It is therefore recommended that complainant be allowed the sum of Three Thousand, Seven Hundred Fifty Dollars ($3,750.00).